Title: To George Washington from William Pearce, 13 December 1795
From: Pearce, William
To: Washington, George


          
            Sir
            Mount vernon Decmr 13th 1795
          
          I Received your letter of the 6th Inst. I will do Every thing In my power to forward the Business of hedgeing: and hope to Suckseed so as To Give you Satisfaction. for I have no wish more at heart than to do your business well—and to Merit your approbation tharein.
          I am haveing a Cow shed made at Dogue Run farm, which will soon be Compleeted, with a Farm yard to It for the purpose of Raising mannure at muddy hole, and River farm. thare will only be temporary ones Such as they used to have.
          with Respect to Tilling poor worn out Land I do not aprove of it—or Like it my self: and have always considered it as an unprofitable business. but what I wished to do was to endevour always to make a plenty of Corn to soply the Nessesary demands on your Estate—and at the same time be a Mannuring the Land as much as possable and I have no Doubt after things are got In a propr train for Raising mannure—but what your Land may soon be brought Into good Condition Excep those parts which have been suffered to wash In to such deep Gullyes as nothing can now be done with them.
          
          I have 100 hogs at the Different places put up some of them are very Cleaver Looking ones some a gain are small—I shall have them killed the first of this week—and will send their weights forward with next Repo[r]ts.
          The Corn Is all done and I have sent the Account—Likewise an ac[c]t of the potatoes.
          The people that ware Sick are now all Likely to Recover.
          parson Davison has applyed to me To pay him £20 which he sais Is due him By Subscription. I am with the Greatest Respect Sir your Humbl. Servt
          
            William Pearce
          
        